DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 2/26/21 in reply to the OA of 1/26/21.
3. Claims 1, 2, 5, 11, 12, 14 and 17 have been amended. Claims 4, 13 and 18 have been canceled. Claims 1-3, 5-12, 14-17 and 19, 20 are pending of which claims 1, 11 and 17 are independent.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance and reasons for allowance
5. Claims 1, 11 and 17 are allowed. Claims 2, 3, 5-12, 14-16, and 19, 20 are allowed by virtue of their dependence on claims 1, 11 and 17.
6. The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to disclose or suggest:

Claims 1 and 11:
A system/method comprising:
wherein the infrared sensors are microbolometers each comprising a bridge, wherein the bridges of the first set of infrared sensors have a reduced thermal mass in relation to the bridges of the second set of infrared sensors to balance signals provided by the first and second sets of infrared sensors to the ROIC for the first and second images.

Claim 17:
A method comprising:
wherein the insulating layer of the first set of infrared sensors has a reduced thermal mass in relation to the insulating layer of the second set of infrared sensors to balance signals provided by the first and second sets of infrared sensors to a read out integrated circuit (ROIC) configured to provide pixel values for first and second images captured by the first and second sets of infrared sensors, respectively, in response to the received infrared radiation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. Liu et al. (US 9,404,804) discloses a method/system comprising a sensor array, a first and second set of IR sensors, and a ROIC. Liu fails to disclose or suggest the infrared sensors are microbolometers each comprising a bridge, wherein the bridges of the first set of infrared sensors have a reduced thermal mass in relation to the bridges of the 
In the instant invention, the different sets of IR sensors are responsive to different wavelengths  and the signals need to be normalized or balanced relative to each other and this is done by a physical configuration of having the bridges in the first set of IR sensors have a reduced thermal mass. Having two sets of IR sensors at different wavelengths allows of images that can detect the presence of gas with high accuracy and high confidence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/MEENAKSHI S SAHU/Examiner, Art Unit 2884